Citation Nr: 0000243	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  99-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In December 1998, the veteran was involved in an 
automobile accident that was the result of alcohol 
intoxication.  

3.  As a result of that accident, the veteran now suffers for 
the residuals of a closed head injury with persistent 
comatose-like manifestations and symptoms.


CONCLUSION OF LAW

Because the veteran's nonservice-connected disabilities are 
the result of his own misconduct, the claim for entitlement 
to nonservice-connected pension benefits lacks legal merit, 
and it is denied.  38 U.S.C.A. §§ 1110, 1155, 1502, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.301, 3.342 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's wife, acting on behalf of the 
veteran as his fiduciary in accordance with 38 C.F.R. § 1.524 
(1999), has filed for a nonservice-connected pension.  She 
claims that because the veteran is now in a vegetative coma-
like state, he cannot be gainfully employed, and should 
receive VA pension benefits.

A review of the scant medical records in the claims folder 
reveals that the veteran was involved in a motor vehicle 
accident on December 12, 1998.  He ran his car off the road 
and struck a tree.  Upon discovering the unconscious veteran, 
he was taken to the local hospital where he was treated.  
While being initially treated, it was determined that he had 
a blood alcohol content of 300 mg/dL.  [Legal intoxication in 
the state of Mississippi has been ruled to be 100 mg/dL or 
greater.  Thus, subsequent to  the accident, the veteran was 
found to have three times the legal limit of alcohol in his 
blood that would be considered intoxication.]  After 
receiving intensive care, he improved and has been able to 
move around on his own.  He does, however, have impaired 
neurological functions. 

A nonservice-connected pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521 (West 1991 & Supp. 1999).  If his 
disability is less than 100 percent, he must be unemployable 
by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, 
and Part 4 (1999).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences. 
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3(n) (1999).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, however, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in a disability, the 
disability will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2) (1999).

In this instance, the evidence indicates that the veteran's 
current physical condition is due to his drinking of alcohol 
well past the point of legal intoxication.  Then the veteran 
placed himself behind the wheel of an automobile and 
subsequently ran off the road and crashed into a tree.  Thus, 
the current disabilities that prevent the veteran from 
gainful employment are the direct or proximate result of the 
his use of alcohol for the purpose of enjoying intoxication 
and the effects of those substances.   Those disabilities are 
the result of his own willful misconduct, as specified in 38 
C.F.R. § 3.301 (1999).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims, and hereinafter 
the Court, reiterated its position previously reported in 
King v. Brown, 5 Vet. App. 19, 21 (1993) and Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  That is, per 38 
U.S.C.A. § 5107(a) (West 1991), the appellant has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  The Sabonis decision further dictated that when 
there is a lack of entitlement under the law or an absence of 
legal merit, the claim should be dismissed.  Moreover, the 
action of Board should be terminated immediately concerning 
that issue.  See also Giancaterino v. Brown, 7 Vet. App. 555, 
561 (1995) (construing Sabonis, supra), and Florentino v. 
Brown, 7 Vet. App. 369 (1995).

In this case, the applicable regulations specify that 
entitlement to nonservice-connected disability pension cannot 
be granted for disabilities which are the result of the 
veteran's own willful misconduct.  See 38 C.F.R. § 3.342 
(1999).  Having found that the disabilities that prevent the 
veteran from gainful employment are the result of his own 
willful misconduct, the veteran lacks entitlement under the 
law to pension benefits for nonservice-connected 
disabilities.  Accordingly, this claim is denied.


ORDER

Entitlement to a nonservice-connected pension is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  The veteran does have one service-connected disability - that of an appendectomy scar noncompensably 
rated.

